COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


JAMES HAGEN HUBBARD
                                                MEMORANDUM OPINION *
v.   Record No. 2571-96-3                           PER CURIAM
                                                  APRIL 22, 1997
JEAN CAROL PRITCHETT HUBBARD


               FROM THE CIRCUIT COURT OF ROANOKE COUNTY
                         G. O. Clemens, Judge

            (Harvey S. Lutins; J. Emmette Pilgreen, IV;
            Lutins, Shapiro & Kurtin, on brief), for
            appellant.

            No brief for appellee.



     James Hagen Hubbard (husband) appeals the decision of the

circuit court denying his motion to reinstate this action on the

docket for further proceedings.      By order entered January 10,

1996, the trial court calculated the portion of husband's

retirement benefits payable to Jean Carol Pritchett Hubbard

(wife).    Husband contends the trial court erred by (1) ruling

that its January 10, 1996 decree was unambiguous, and (2)

refusing to reinstate the action.     Upon reviewing the record and

husband's opening brief, we conclude that this appeal is without

merit.    Accordingly, we summarily affirm the decision of the

trial court.    Rule 5A:27.

     The parties' separation agreement provided, in pertinent

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
part, that wife "shall remain entitled to her share of

[husband's] railroad retirement as defined by applicable rules,

regulation[s] and statute[s]."    The trial court incorporated the

parties' agreement into the 1995 divorce decree.   That decree

also provided:
          This matter is to be continued on the docket
          for the submission of an appropriate order
          concerning the Railroad Retirement benefits
          of the [husband], as agreed upon by the
          parties in the above mentioned Separation
          Agreement.

This decree was endorsed by husband's counsel as "We ask for

this."

     In an order entered January 10, 1996, the court addressed

"the remaining issue of division of benefits pursuant to the

Railroad Retirement Act and the separation agreement of the

parties."   The order recites "the further finding of the Court

that the marital rights of the parties pursuant to the provisions

of Virginia Code § 20-107.3, as amended, include the employee

benefits of [husband] of the Railroad Retirement Act (45 U.S.C.

Section 231, et seq.)."   The order also states that "[a]fter

consideration of the factors enumerated in . . . Code § 20-107.3

upon which evidence was introduced, and the agreement of the

parties, it is accordingly ADJUDGED, ORDERED, and DECREED that"

the wife is to receive fifty percent of the marital share of the

husband's monthly divisible retirement pay.   The order struck the

matter from the court's docket.   Husband's counsel endorsed the

order as "Seen."



                                  2
     By motion filed March 29, 1996, husband sought to reinstate

the matter on the docket.   The motion alleged that "further

proceedings are necessary to effectuate the expressed intent of

the Divorce Decree."

     On this appeal, husband contends that the trial court failed

to reserve its equitable distribution jurisdiction when it

entered the divorce decree in 1995.   The husband argues that the

trial judge retained jurisdiction only to enter an order dividing

husband's railroad retirement benefits pursuant to the terms of

the divorce decree and the parties' agreement incorporated

therein.    Husband contends that the court's decree exceeded the

terms of the parties' agreement and that the trial court's

January 10, 1996 order was ambiguous because the court

purportedly exercised authority under Code § 20-107.3.   Thus,

husband contends that, to the extent the court purported to

exercise equitable distribution jurisdiction, the order is void.
     Code § 20-107.3(A) permits the trial judge to retain

jurisdiction to adjudicate property rights.   In the divorce

decree and with the parties' agreement, the trial court expressly

retained jurisdiction over the issue of husband's retirement

benefits.   Therefore, husband's argument that the January 10,

1996 order was void because it exceeded the retained jurisdiction

is without merit.

     Husband's petition to reopen recites that it was filed

pursuant to Code § 20-121.1.   However, husband contends that he




                                  3
sought to reopen the proceedings under Code § 20-107.3(K), which

states in pertinent part as follows:
          The court shall have the continuing authority
          and jurisdiction to make any additional
          orders necessary to effectuate and enforce
          any order entered pursuant to this section,
          including the authority to:

                      *   *   *   *    *    *   *

            4. Modify any order entered in a case . . .
            intended to affect or divide any pension
            . . . or retirement benefits pursuant to the
            United States Internal Revenue Code or other
            applicable federal laws, only for the purpose
            of establishing or maintaining the order as a
            qualified domestic relations order or to
            revise or conform its terms so as to
            effectuate the expressed intent of the order.

     In either event, husband's petition alleged that the court's

January 10, 1996 decree "had the effect of transferring a portion

of [husband's] Tier II Railroad Retirement to [wife]" and that

"the entry of the January 10, 1996 order was contrary to the

provisions of the Separation Agreement as incorporated in the

Divorce Decree."   However, nowhere in the filings before the

trial court nor in his brief on appeal has husband cited

authority to support his allegation that the order as implemented

was not in compliance with applicable rules, regulations and

statutes.   Code § 20-107.3(K)(4) does not authorize the

modification of an order "simply to adjust its terms in light of

the parties' changed circumstances."       Caudle v. Caudle, 18 Va.

App. 795, 798, 447 S.E.2d 247, 249 (1994).

     Furthermore, although the husband disagrees with the ruling



                                  4
in the January 10, 1996 order, he does not contend that "complete

relief has not been obtained."   Code § 20-121.1.   Indeed, the

order does afford complete relief.   Thus, the trial judge did not

violate Code § 20-121.1 when he denied the motion to reinstate.

     Finally, husband did not, within twenty-one days after its

entry, object to the January 10, 1996 order implementing the

parties' agreement or seek to modify, vacate, or suspend the

order's effect.   Therefore, the unopposed decree was no longer

under the court's control, see Rule 1:1, and we find no error in

the court's denial of husband's motion to reinstate the matter on

its docket.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                         Affirmed.




                                 5